210 U.S. 177 (1908)
CLEVELAND, CINCINNATI, CHICAGO AND ST. LOUIS RAILWAY COMPANY
v.
PORTER.
No. 213.
Supreme Court of United States.
Argued April 27, 1908.
Decided May 18, 1908.
ERROR TO DIVISION NUMBER TWO OF THE APPELLATE COURT OF THE STATE OF INDIANA.
*180 Mr. Frank L. Littleton, with whom Mr. Leonard J. Hackney was on the brief, for plaintiff in error.
Mr. George H. Gifford, with whom Mr. Glen J. Gifford was on the brief, for defendants in error.
*182 MR. JUSTICE McKENNA, after making the foregoing statement, delivered the opinion of the court.
There is no question of the regularity of the proceedings. The controversy, therefore, is over the statute. Does it afford due process of law? A review of it is necessary to the determination of the question. It provides that upon the petition to the common council of two-thirds of the whole line of lots bordering on any street or alley, consisting of a square between two streets, and if the council deem the improvement necessary, it shall declare by resolution the necessity therefor, describing the work, and shall give two weeks' notice thereof to the property owners in a newspaper of general circulation published in the city, stating the time and place when and where the property owners can make objections to the necessity of the improvement.
If the improvement be ordered notice is to be given for the reception of bids. When the improvement has been made and completed according to the terms of the contract therefor *183 made the common council shall cause a final estimate to be made of the total cost thereof by the city engineer, and shall require him to report the full facts, the total cost of the improvements, the average cost per running foot of the whole length of the part of the street improved, the name of each property owner and the number of front feet owned by him, with full description of each lot or parcel of ground bordering on the street improved, the amount due upon each lot, which shall be ascertained and fixed by multiplying the average cost price per running foot by the number of running front feet of the several lots or parcels of ground respectively.
Upon the filing of this report the council is required to give notice of two weeks in a newspaper of the time and place, when and where, a hearing can be had before a committee appointed by the council to consider such reports. The committee is required to report to the council recommending the adoption or alteration of the report, and the council may adopt, alter or amend it and the assessments therein. Any person feeling aggrieved by the report shall have the right to appear before the council and shall be accorded a hearing. The council assesses against the several lots or parcels of land the several amounts which shall be assessed for and on account of the improvement.
It is provided that the owner of lots bordering on the street, or the part thereof to be improved, shall be liable to the city for their proportion of the costs in the ratio of the front line of their lots to the whole improved line of the improvement, and that the assessment shall be upon the ground fronting or immediately abutting on such improvement, back to the distance of one hundred and fifty feet from such front line, and the city and contractor shall have a lien thereon for the value of such improvements.
It is further provided that where the "land is subdivided or platted the land lying immediately upon and adjacent to the line of the street and extending back fifty feet shall be primarily liable to and for the whole cost of the improvement, *184 and should that prove insufficient to pay such cost then the second parcel and other parcels, in their order, to the rear parcel of said one hundred and fifty feet, shall be liable in their order."
This statute, as to abutting property owners, was sustained by this court, following the decisions of the Supreme Court of Indiana. Schoeffer v. Werling, 188 U.S. 516; Hibben v. Smith, 191 U.S. 310. It was sustained as to "back-lying" property owners in Voris v. Pittsburg Plate Glass Co., 163 Indiana, 599, and upon that case, as we have seen, the judgment in the case at bar is based.
It will be observed by referring to the statute that property owners are given notice of the proposed improvement and opportunity to object to its necessity, and when the improvement is completed they are also given notice of the filing of the report of the engineer and an opportunity to be heard upon it before a committee, which the statute requires shall be appointed to consider it. The latter notice, the Supreme Court in Voris v. Pittsburg Glass Company, decided, gives the common council complete jurisdiction over the person of every landowner in the taxing district of the improvement, whether the same abuts on the improvement or not, and that they are required to take notice that their real estate in the taxing district will be subject to the lien of special benefits assessed against it. And the court further decided that all such owners of real estate within the taxing district, "whether back lying or abutting," have the right "to a hearing on the question of special benefits, which the law requires said common council or board of trustees to adjust so as to conform to the special benefits accruing to said abutting real estate." The contention, however, of the railway company is that in no stage of the proceeding has the back-lying owner a hearing, or an opportunity to be heard, as to the amount to be assessed against his property. As we have seen, the opportunity to be heard is given to back-lying owners as to other owners, and the amount of the assessment against the latter is the amount of the assessment against the former. This amount is definitely fixed, and *185 measures the lien upon the back-lying real estate and the burden to which it may be subjected if the abutting property fails to satisfy the assessment.
It may be, however, that the railway company means by its contention that the back-lying owner is given no opportunity to be heard by the statute on the amount of the assessment against him, that he is given no opportunity to be heard on special benefits to him from the improvement. This was one of the questions presented in Voris v. Pittsburg Glass Company, Certain cases were cited as sustaining an affirmative answer. The court, however, replied that the question was not involved in those cases, and what was said in one of them (Adams v. City of Shelbyville, 154 Indiana, 467), to the effect that a law which makes no provision for a hearing on the question of special benefits was in violation of the Fourteenth Amendment to the Constitution of the United States, was clearly obiter dicta. And the court decided, following French v. Barber Asphalt Paving Co., 181 U.S. 324, and the cases immediately succeeding it, and, quoting from Tonawanda v. Lyon, 181 U.S. 389, "`That it is within the power of the legislature of the State to create special taxing districts, and to charge the cost of local improvement, in whole or in part, upon the property in said district, either according to valuation or superficial area or average. . . .'" Other cases were also cited sustaining the conclusion.
It will be observed, therefore, that the Supreme Court of the State decided that a taxing district is created by the legislature of the property along the line of the improvement and extending back therefrom one hundred and fifty feet, and that back-lying property  that is, property fifty feet distant from the street and within one hundred and fifty feet  is so far benefited that it shall be made liable if the abutting fifty feet "prove insufficient" to pay the cost of the improvement. In other words, that lands within one hundred and fifty feet of the improvement are so far benefited by the improvement that they may be made a taxing district, and subject to the cost of *186 the improvement. We think, under the cited cases, this was within the power of the legislature to provide.
The railway company also contends that the statute is unconstitutional, for the reason that it does not give the backlying property owner the equal protection of the laws. The ground of this contention is as the one just disposed of, that the abutting owner is, and the back-lying owner is not, given an opportunity to be heard. To express it differently, and as the counsel express it, that a specific assessment is made against the abutting owner, and he is given an opportunity to challenge the assessment, but the back-lying owner has an assessment made against him years afterwards, and is given no opportunity whatever to challenge it. This, as we have seen, is a misapprehension of the statute. The amount of the assessment is fixed for both owners at the same time. The abutting owner is made primarily liable for it; the back-lying owner contingently so. He may never be called upon to pay. Implied in this contention, however, though not expressed, there may be the element of a hearing upon benefits, but, if so, it is disposed of by what has been said. If it was in the power of the legislature to make the taxing district, as we have decided that it was, it was within its power to classify the property owners, and there is certainly no discrimination between the members of the classes.
Judgment affirmed.
MR. JUSTICE HOLMES took no part in the decision.